United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2371
                                    ___________

Deborah Markham; Michael Rossini,      *
                                       *
            Appellants,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Maryland Heights Police Department; *
Neil Kurlander; Mike Kloss; Steve      *
Osterloh,                              *
                                       *
            Appellees.                 *
                                  ___________

                           Submitted: August 2, 2000
                               Filed: August 31, 2000
                                   ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Deborah Markham and Michael Rossini appeal the district court’s1 denial of
their Federal Rule of Civil Procedure 60(b) motion. We conclude that the court did not
abuse its discretion in denying their motion, because it was untimely--alleging an error
that could have been presented in a timely appeal, but having been filed more than



      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
thirty days after entry of judgment--and because it failed to present new arguments.
See Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988).

     Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-